     USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                   HAMMOND DIVISION AT LAFAYETTE


UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )   Case No. 4:19cv00020
              v.                             )
                                             )
AMY L. RAUCCIO a/k/a AMY RAUCCIO,            )
IMC CREDIT SERVICES, LLC,                    )
BENJAMIN CROSSING                            )
HOMEOWNERS’ ASSOCIATION, INC,                )
PERSONAL FINANCE COMPANY,                    )
GLHS UNITY SURGICAL CENTER,                  )
                                             )
                   Defendants.               )


                                 COMPLAINT

      Comes now plaintiff, United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about November 9, 2007, defendant, Amy Rauccio, a/k/a

Amy L. Rauccio, executed and delivered to plaintiff a promissory note in the
     USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 2 of 6


amount of $134,000.00. A copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note, defendant, Amy

Rauccio, executed and delivered to plaintiff a mortgage on the following

described real estate in Tippecanoe County, to wit:

      Lot Number 69 in Benjamin Crossing Planned Development,
      Section 1, an addition to Wea Township County of Tippecanoe, in
      the State of Indiana, as per plat thereof, recorded March 7, 2003
      as Instrument No. 03009184 in Plat Book 11, page 228, amended
      by Amended Plat recorded December 22, 2003 as Instrument No.
      03050137, in Plat Book 11, page 239, and corrected by Corrective
      Amended Final Plat, recorded February 23, 2004 as Instrument
      No. 04004355, in Plat Book 11, page 244, all in the Office of the
      Recorder of Tippecanoe County, Indiana.

      Commonly known as: 2617 Margesson Crossing, Lafayette, IN 47909.

      This mortgage was recorded in the Office of the Recorder of Tippecanoe

County Indiana on November 15, 2007, as Instrument No. 07023742. The

mortgage is attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, defendant, Amy Rauccio, executed a

Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of which is

attached hereto as AExhibit 3.@ By this agreement, the United States agreed

to defer a portion of the accruing interest so long as there was no default, but

in the event of a default, the deferred interest becomes due as an additional

in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $24,048.52.
                                       2
     USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 3 of 6


      5.    Plaintiff is the holder of the promissory note, mortgage, and

Subsidy Agreement.

      6.   Defendant, Amy Rauccio, is in default in repayment of the

obligations due to plaintiff under the terms of the promissory note.

      7.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant, Amy Lyn Rauccio,

have been satisfied and/or have occurred.

      8.    Defendant, Amy Rauccio, owes plaintiff, pursuant to the note and

mortgage, the sum of $219,608.45 consisting of $153,706.45 in principal and

$41,853.48 in accrued interest as of March 4, 2019, with interest thereafter at

the rate of $24.6796 per day to the date of judgment, plus interest credit

under the Subsidy Agreement in the sum of $24,048.52. In addition, the

government may incur additional costs and expenses associated with the

preservation and sale of the real property, which may become due and owing

under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      9.    Plaintiff restates and incorporates by reference allegations 1

through 8 as though fully stated herein.


                                       3
     USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 4 of 6


      10.   Defendant, IMC Credit Services, LLC, is made a defendant to

answer as to its interest in the real estate by virtue of a judgment entered on

June 29, 2016, in Tippecanoe County Superior Court, as Cause No. 79D04-

1604-SC-001499.

       11. Defendant, Benjamin Crossing Homeowners’ Association, Inc. is

made a defendant to answer as to its interest in the real estate by virtue of

the following judgments:

       a.   Judgment entered on December 10, 2013, in Tippecanoe County

      Superior Court, as Cause No. 79D04-1310-SC-004592;

       b.   Judgment entered on June 12, 2012, in Tippecanoe County

      Superior Court, as Cause No. 79D04-1205-SC-002000;

       c.   Judgment entered on November 5, 2008, in Tippecanoe County

      Superior Court, as Cause No. 79D04-0809-SC-004366.

      12.   Defendant, Personal Finance Company, is made a defendant to

answer as to its interest in the real estate by virtue of a judgment entered on

May 19, 2010, in Tippecanoe County Superior Court, as Cause No. 79D04-

1003-SC-001383.

      13.   Defendant, GLHS Unity Surgical Center, is made a defendant to

answer as to its interest in the real estate by virtue of a judgment entered on

November 19, 2008, in Tippecanoe County Superior Court, as Cause No.
                                       4
     USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 5 of 6


79D04-0810-SC-004777.

      14.      The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

            amount of $219,608.45, together with interest accruing after March

            4, 2019, to date of judgment at the rate of $24.6796 per day, plus any

            such further costs and expenses as may be incurred to the date of

            sale of the property, and in personam against Defendant, Amy

            Rauccio, in the amount of $195,559.93 (the in rem judgment minus

            the credit or subsidy recapture in the amount of $24,048.52), and all

            other costs herein;

      B. Enter an order declaring plaintiff’s mortgage to be prior and

            paramount to the interests of all other parties and determining the

            amount and priorities of the interests of all parties to the real estate;

            and an order foreclosing the equity of redemption of defendants in

            the real estate;

      C. Enter an order directing the sale of the property by the U.S.

            Marshall and application of the proceeds first to the costs of sale,

            second to payment of the judgment of Plaintiff, with any then-
                                           5
USDC IN/ND case 4:19-cv-00020 document 1 filed 03/08/19 page 6 of 6


   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
                                               usda                                                                   765-474-0694                                                 p.12
Nov 14 07 01:49p
                USDC IN/ND case 4:19-cv-00020 document 1-1 filed 03/08/19 page 1 of 3

    Form RD 1940-16                                                                                                                                Fann Approved
    (Rev. 7-05)                                                                                                                                    0MB No. 0575-0172
                                                            UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                     RURAL HOUSING SERVICE


                                                                           PROMISSORY NOTE
                                                                                                                                                  SATISFIED
    Type of Loan          _s_E_c_T_r_o_N_s_o_2_ _ _ _ __
                                                                                                                              This ___ day of _ _ _ ,20 _ __
      Loan No.                                                                                                                United States of America
                   --                                   ----                                                                  BY      ._-- _-_ -_-_-- _-   -_
                                                                                                                                                            -_--
                                                                                                                                                               _~
     Date:             11/09

     2617 Margesson Crossing
                                              20_0_1____
                                                                                                                              ntle: __                   _
                                                                                                                              USDA, Rural Housing Services
                                                                                                                                                                 _
                                                                                                                                                                             ...
                                                                                 (Property Address)
     Lafayette                                                                   Ti-ope canoe                            IN
                            (City or Town)                                   '      -        (County)                            (State)

    BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
    Slates of America, acting through the Rural Housing Service (and its successors) ("Government")$ 134, ooo. oo
    (this amount is called "principal"), plus interest.
    INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
    interest at a yearly rate of        6       %. The interest rate required by this section is the rate I will pay both before
    and after any default described below.

     PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

         I. Principal and interest payments shall be temporarily deferred. The interest accrued to                    , _ __
     shall be added to the principal. The new principal and later accrued interest shall be payable in 3 96 regular amortized
     installments on the date indicated in the box below. J authorize the Government to enter the amount of such new principal
     here: $                        , and the amount of such regular installments in the box below when such amounts have been
     determined. I agree to pay principal and interest in installments as indicated in the box below.

       II. Payments shall not be deferred. I agree to pay principal and interest in                                    _ __,_3=96...___installments as indicated in
    the box below.
     I will pay principal and interest by making a payment every month.
     I will make my monthly payment on the 9th day of each month beginning on               December 9          2 oo 7 and
     continuing f o r ~ months. I will make these payments every month until l have paid all of the princip~I and interest
     and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
     before principal. If on     November 9 , 2 04 O , I still owe amounts under this note, l will pay those amounts in full on
     that date, which is called the "maturity date."                                                              ·
     My monthly payment will be$ 777 94                                       . I will make my monthly payment at              ~..._l.l"'J:;U._...................~CLl,"..u...!=~---1
    _._n..,,o....,t...,e""d,__,.o,...n.......,.m.,..y_.,,b=i-1..,l_i..,n~g-=s=t=a-t_e.,.m_en.....,.t_ _ _ _ _ _ _ _ _ _ or a different place if required by the Govemm,nt.

    PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing .. the
    unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
    Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
    accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
    below. f authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
    below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


    HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. II is for the type
    of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject lo the present regulations
    of the Government and to its future regulations not inconsistent with the express provisions of this note.

  According to lhe Paperwork Reduction Act of 1995, no persons arc required to respond lo a collection ofinfonnation wilcss it wsplays a valid 0MB control
  number. The valid 0MB control number for lhis information collection is 0575-0172. The time required to complete this information collection is estimated to
  average 15 minutes per response, including the time for reviewing instructions, searching existing data sources, gathering a:nd maintaining the data needed, and
  completing and reviewing the collection of infonnatioIL

                                                                                             1
Nov 14 O? Ol:51p                 usda                                              ?65-4?4-0694                            p. 13
           USDC IN/ND case 4:19-cv-00020 document 1-1 filed 03/08/19 page 2 of 3

                                                                                                      Account#

   LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 1s days
   after the date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
   payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

   BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
   A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
   writing that I am making a prepayment.

   I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
   all of my prepayments to reduce the amount of principal that I owe under this Note. Jf I make a partial prepayment,Jhere
   will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
   those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
   accounting procedures in effect on the date of receipt of the payment.

   ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
   consent. Jf the Government assigns the note I will make my payments to the assignee of the note and in such case
   the term "Government" will mean the assignee.

   CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
   from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

   USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
   used for purposes authorized by the Government.

   LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
   leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
   is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
   remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
   the entire loan.                                                                                                         ·-

   REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
   information the Government requests about my financial situation. If the Government determines that I can get a loan
   from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
   for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
   pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
   Housing Act of 1949 to compensate for my lack of repayment ability.
   SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
   payment assistance under the Government's regulations.                                        ·

   CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
   Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a , .'
   nonprogram loan pursuant to section 502 of the Housing Act of 1949.                                         · ·· ·

   DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
   default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
   the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
   any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
   default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
   will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
   full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
   enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
   reasonable attorney's fees.




                                                                 2
Nov 14 07 01:52p                  usda                                                765-474-0694                              p. 14
             USDC IN/ND case 4:19-cv-00020 document 1-1 filed 03/08/19 page 3 of 3

                                                                                                              Account#

   NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
   given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
   I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
   mailing it by first class mail to the Government at USDA Rural Housing Service, c/o Customer Service Branch
      Post Office Box 66889. St. Louis, MO 63166                           ,oratadifferentaddressiflamgivenanoticeofthat
   different address.

   OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
   personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
   Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
   may enforce its rights under this note against each person individually or against all of us together. This means th.fl" any
   one of us may be required to pay all of the amounts owed under this note. The term ''Borrower" shall refer to each
   person signing this note.

   WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
   dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
   dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

   WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
   application may result in the termination of program assistance currently being received, and the denial of
   future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



                                                                    - - - - - - - - - - - - - - - - Seal
                                                                                Borrower


   - - - - - - - - - - - - - - - - Seal                             - - - - - - - - - - - - - - - - Seal
               Borrower                                                         Borrower




  I                             DATE
                                                   RECORD OF ADVANCES
                                                           AMOUNT
                                                                                                                                    I
        AMOUNT                                                             DATE                  A..\.iOUNT              DATE
   (1)$134 000.00           JJ-OQ-2007             (8) $                                ([5) $
   (2) $                                           (9)   .'I:                           (16) S
  f3)   s                                     !   ((0 )$                                ()7' S
  (4) S                                           (ll)   s                              lnsn;
  (5)   S                                         (12)S                                 [(!91 $
  (6)   $                                     1113) $                                   1120) $
  (7) $                                           {14) $                                (21) $                  .'
  I                                                                                    TOTAL        $134,000.00                     I




                                                                    3
         USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 1 of 7




                  07023742   11/15/2007 02:07pM
                                                                                       d-/
                  ONETA TOLLE. TIPPECANOE COUNTY RECORDER




                                              [Space Above This Line For Recording Data]
Forni RD 3550-14 IN                                                                                           Fonn Approved
(Rev. 09-05)                                                                           (!)                    0MB No. 0575-0172
                                                 United States Department of Agriculture
                                                         Rural Housing Service

                                                      MORTGAGE FOR INDIANA

THIS MORTGAGE ("Security Instrument") is made on November 09. 2007,                                                . [Date]
The mortgagor is    Aay Rauccio • single individual
                                                                                                        ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centraliz.ed
Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full
debt, if not paid earlier, due and payable on the maturity date:

Date of Instrument                                     Principal Amount                            Maturity Date
11/09/2007                                             $134.ooo.oo                                   11/09/2040



This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
renewals, extensions and modifications of the Note; {b) the payment of all other sums, with interest, advanced under
paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which
may be granted to the Borrower by the Lender pursuantto 42 U .S.C. § 14 72(g) or I 490(a). For this purpose, Borrower does
hereby mortgage, grant and convey to Lender the following described property located in         Tippecanoe
County , Indiana:


                                             [See attached Exhibit A for Legal Description]


which has the address of          2617 Margesson Crossing. Lafayete.
                                 [Street)                                                         [City]
                                                                                                                        , Indiana    tJjfff9
("Property Address");



According to 1& Paptr't4·or1 Reduction Act of /995, no persons are required to respond to a collection of information unless it displays a valid 0MB
control number. The valid 0MB control number for this information collection is 0575-0172. The time required to complete this information colkc-
tion is estimated to averagr 15 minutes per reSf)OIIM. including the time/or reviewing instruction. searching existing data sources. gathering and
maintainirflhe data needed and completing and revie u-ing the collection of information.
lnilials ~
                   --                                                                                                               Page I of6




                                                                EXHIBIT 2
           USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 2 of 7




     TOGETIIER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
 and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
 Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
 and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
 and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.

     TIIIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants with
 limited variations by jurisdiction to constitute a unifonn security instrument covering real property.

           UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

       I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
 principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
      2. Funds for Tues and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
  Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a) yearly
 ta,ces and assessments which may attain priority over this Security Instrument as a lien on the Property; {b) yearly leasehold
 payments or ground rents on the Property, if any; (c) yearly haz.ard or property insurance premiums; and (d) yearly flood
 msurance premiums, if any. These items are called "Escrow Items." Lender may, at any time, collect and hold Funds in an
 amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
 escrow account under the federal Real Estate Settlement Procedures Act of 1974 as amended from time to time, 12 U.S.C.
 § 2601 et seq. ("RESPA"), unless another law or federal regulation that applies to the Funds sets a lesser amount. lfso,
 Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount. Lender may estimate the
 amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
 otherwise in accordance with applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by a
 federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not charge
 Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
 unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge. However,
 Lender may require Borrower to pay a one-time charge for an independent real estate tu reporting service used by Lender
 in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or applicable law
 requires interest to be paid, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower
 and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
 charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
 the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds held by
 Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the
 deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
 Funds held by Lender. If Lender shatl acquire or sell the Property after acceleration under paragraph 22, Lender, prior to
the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit
against the sums secured by this Security Instrument.
      3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments received
by Lender under paragraphs l and 2 shall be applied in the following order of priority: (I) to advances for the preservation
or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note; (3) to principal due
under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late charges and other fees and
charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any. Borrower
s~all ~Y these obligations in the manner provided in paragraph 2, or if~ot paid in that manner, Borrower shall pay them on
t~e dU"Cctly to the person owed payment Borrower s~all promptly furnish to Lender all notices of amounts to be paid under
this paragraph. If Borrower makes these payments d1rectly, Borrower shall promptly furnish to Lender receipts evidencing
the payments.
.     ~~rrower shall. promptly discharge any lie~ whi~~ has priority over this Security Instrument unless Lender has agreed
m wntmg to such hen or Borrower: {a) agr~s m w~1tmg to the payment of the obligation secured by the lien in a manner
acc~p~ble to Lende~; (b) ~(!ntests m good faith the hen by, or defends against enforcement of the lien in, legal proceedings
which m the Lenders opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
agreement 53:tisfac~ory to ~nder ~ubordinatini th~ li~n to this ~ecurity_Instrument. If Lender determines that any part of
~e ~o~rty is s~bJect to a hen which m~y attain _pnonty over this Security Instrument, Lender may give Borrower a notice
1dent1fymg the hen. Borrower shall satisfy the hen or take one or more of the actions set forth above within ten {I 0) days

lnitial5   &                                                                                                     Page 2 of6




                                                      EXHIBIT 2
                                                        EU
           USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 3 of 7



 of the giving of notice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
 Lender, and pay or reimburse Lender for Lender's fees, costs, and expenses in connection with any full or partial release or
 subordination of this instrument or any other transaction affecting the property.
      5. Huard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
 Property insured ~ainst loss ~y ftre, hazards !ncl~ded within th~ t~nn "extended cove~e".and ~y other hazards, includ-
 ing floods or floodmg, for whach Lender requires insurance. This msurance shall be mamtamed m the amounts and for the
 periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's ap-
 proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
 option Lender may obtain coverage to protect Lender's rights in the Property pursuant to paragraph 7.
      All insurance policies and renewals shall be in a fonn acceptable to Lender and shall include a standard mortgagee
 clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly give to
 Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
 insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shalJ be applied to restoration or repair of
 the Pro()Crty damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
 restoratton or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
 applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. If
 Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
 has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to repair or
 restore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thirty (30) day period
 will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
 postpone the due date of the monthly payments referred to in paragraphs 1·and 2 or change the amount of the payments. If
after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies and proceeds resulting
 from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
 Instrument immediately prior to the acquisition.
      6. Preservation. Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
 rower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or comm it waste on the Property.
 Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
 with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
 proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
 Property or otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower
 may cure such a default by causing the action or proceeding to be dismissed with a ruling that, in Lender's good faith
 determination, precludes forfeiture of the Borrower's inten~ in the Property or other material impainnent of the lien
 created by this Security Instrument or Lender's security interest. Borrower shall also be in default if Borrower, during the
 loan application process, gave materially false or inaccurate mfonnation or statements to Lender (or failed to provide
Lender with any material information) in connection with the lo.1n evidenced by the Note. If this Security Instrument is on
a leasehold, Borrower shall comply with all the provisions oftht• lease. If Borrower acquires fee title to the Property, the
 leasehold and the fee tit)e shall not merge unless Lender agrees k• the merger in writing.
      7. Protection of Leader's Rights in the Property. If Bo.TOwer fails to perfonn the covenants and agreements
contau:aed in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),
then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's rights in the
 Property. Lender's actions may include paying any sums secured by a lien which has priority over this Security Instrument,
appearing in court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may
take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shaU become additional debt of Borrower secured by this
Security Instrument. Unless Bonower and Lender agree to other tenns of payment, these amounts shall bear interest from
the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower request-
ing payment.
     8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
cooperative or private credit source, at reasonable rates and terms for loans for similar purposes, Borrower will, upon the
Lender's request, apply for and accept such loan in sufficient amount to pay the note and any indebtedness secured hereby
in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, m connection with any
condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned
and shall be paid to Lender. In the event of a total takin, of the Property, the proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with any excess paid to Borrower. In the event of a partial taking of
the Property in which the fair market value of the Property immediately before the taking is equal to or greater than the
amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender other-
wise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the proceeds multi-
plied by the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the

Initials   ~   _
                                                                                                                 Page 3 of6




                                                       EXHIBIT 2
           --------·-----                                                                                        - ·- -·-- · - - - -
           USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 4 of 7
  fair market value of the Propeny immediately before the taking. Any balance shall be paid to Borrower. In the event of a
  partial taking of the Property in which the fair market value of the Property immediately before the taking is less than the
 amount of the sums secured hereby immediately before the taking, unless Borrower and Lender otherwise agree in writing
 or unless applicable law otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument
 whether or not the sums are then due.
        Jfthe Propeny is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers 10 make
 an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice
 is given, Lender is authorized lo collect and apply the proceeds, at its option, either to restoration or repair of the Property
 or to the sums secured by this Security Instrument, whether or nol then due. Unless Lender and Borrower otherwise agree
 in writing, any application of proceeds to principal shall not extend or postpone the due date of the monthly payments
 referred 10 in paragraphs I and 2 or change the amount of such payments.
        11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modifi-
 cation of amortiz.ation of the sums secured by this Security Instrument granted by Lender to Borrower and any successor in
 interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest.
 Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay-
 ment or otherwise modify amortiz.ation of the sums secured by this Security Instrument by reason of any demand made by
 the original Borrower or Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy
 shall not be a waiver of or preclude the exercise of any right or remedy.
        12. Successon and Assigns Bound; Joint and Several Liability; Co-signen. The covenants and agreements of this
 Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
 paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this Security
 Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage. grant and convey that
 Borrower's interest in the Property under the tenns of this Security Instrument; (b) is not personally obligated to pay the
sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify,
 forbear or make any accommodations with regard to the terms of this Security Instrument or the Note without that Borrower· s
consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by
 mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed to the
 Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by
 first class mail to Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice
 provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided
 in th is paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event that any
 provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall not affect other
 provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this end
 the provisions of this Security Instrument and the Note are declared to be severable. This instrument shall be subject to the
 present regulations of Lender, and to its future regulations not inconsistent with the express provisions hereof All powers
and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights
and remedies provided in this instrument are cumulative to remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this Security
 Instrument.
       16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Propeny or any interest
in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
Lender may, at its option, require immediate payment in full of all sums secured by this Security Instrument.
       17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for the !>ale or
rental o~the Pr~~rty or ~ill otherwise m~e unavailable or deny the Propert)'. to anrone because of race, col_or, religion,
sex, nat10nal ongm, handicap, age, or fam1hal status, and (b} Borrower recognizes as illegal and hereby disclaims and will
not comply with or auempt to enforce any restrictive covenants on dwelling relating to race, color. religion, sex, national
origin, handicap, age or familial status.
       18. Sale of Note; Change of Loa_n Serv_icer. Th_e Note. or a partial interest in the Note (to&ether with this Security
Instrument) may be sold one or more times without prior notice to Borrower. A sale may result m a change in the entitv
(known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There
also !11ay be one or m_ore ch~ges o~ the Lo~n Servicer unrel~ted to a sale of the Note. If there is a change of the Loan
Service~. Bof!Ower will be given wnuen notice of the change m accordance with paragraph 13 above and applicable law.
The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
       19. Unifor~ Fede.ral. Non-Judi~ial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable to
foreclosure ofth1s security instrument 1s enacted, Lender shall have the option to foreclose this instrument in accordance
with such federal procedure.
      20. Hazardous Substa_nces. Borrower shall not cause or pennit the presence, use, disposal, storage, or release of any
hazardous substances o~ ?r in the Property. The preceding sentence shall not ~pply to the presen~e. use, or storage on the
Property of sm~ll quant1t1es of hazardous substances that are generally recognized to be appropriate to nonnal residential
uses and to ~a,_nte~anc~ of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
Property that 1s m v10lauon of any federal, state, or local environmental law or regulation.
Initials   M::- _                                                                                                    Page 4 of6




                                                        EXHIBIT 2
      USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 5 of 7


     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any ha~rdo~s substance or environmental
Jaw or regulation of which Borrower has actual knowledge. If Borrower learns, or 1s no11fied by any governmental or
regulatory authority, that any removal or other remediation of any hazardous substance affecting the Property is necessary.
Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regula-
tions.
     As used in this paragraph "haz.ardous substances" are those substances defined as toxic or hazardous substances by
environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and radioactive materials. As
used in this paragraph, "environmental law" means federal laws and regulations and laws and regulations of the jurisdiction
where the Property is located that relate to health, safety or environmental protection.
     21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security instrument
held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
default hereunder.

      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
edness to the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
appointed for the Property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein
or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be
so paid, (c) the debt evidenced by the note and all indebtedness to the Lender secured hereby, (d) inferior liens of record
required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness of Borrower owing to
the Lender, and (t) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase price by crediting such
amount on any debts of Borrower owing to the Lender, in the order prescribed above.
     24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge.
as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such
state laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state law, the benefit of all
state laws (a) providing for valuation, appraisal, homestead or exemption ofthe property, (b) prohibiting maintenance of an
action fora deficiency judgment or limiting the amount thereof or the time within which such action may be brought, or (c)
allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
     25. Riders to this Security Instrument. rf one or more riders are executed by Borrower and recorded together with
this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend and supple-
ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
[Check applicable box]

     D Condominium Rider            D Planned Unit Development Rider             D Other(s) {specify]


    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through 6 of this
Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


   Ji..•' ,/ ~.cur
• ~io                                         Bom,we,
                                                           (Seal)



-:---------------=----(.Seal)
•                    Borrower




Initials~_                                                                                                     Page 5 of6




                                                     EXHIBIT 2
            USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 6 of 7




                                                                 ACKNOWLEDGMENT


STATE OF INDIANA                                    )}
                                                          ss:
COUNTY          oFL f pe co nee.>

       Before me,   .:r""t• a o\{ec: L. F'r-ni'\ t..        .a Notary Public, this
               q{{h         day of f7o Ve mher:~-,....
                                                     dD~D--1-------and
     ~ r"'       y h                Q,..,,\& (__ C. •• 0                        acknowledged~ e d mortgage.


(SEAL)                                                       •                                                                Notary Public

                            JENNIFER L. FRANK
           r:f~~:--i         Tippecanoe County
                           My Commission Expires
           \~!t-:il         September14.2015


                                     '-1. . /_.1'
My commission expires__CJ---+-/.....1.....  . --S_-__________
•Print, stamp or typewrite tlw     fllUMS   ofIM mortgagors and IM notary just beneath their signatures.

Preparer's Statement
The fonn of this Mortgage was prepared by the Office of the General Counsel, United States Department of Agriculture and
the material in the blank spaces was inserted by or under the direction of:

(N~'     G. Anthrop, Rnral Dcvclopmcnr Manager                                                M~A
       DA. Rural Development
(Acii,Qj! I roxel Drive. Suite C'-1, Lafayette, IN 4 7909

   "I, Affirm, under the penalties for perjury. that I have taken reasonable care to redact each social security number in this
   document unless required by law:·                                  "· / /J C ~
                                                                                    ~~ ... ~        tA~'---..ft-t:..
                                                                                  .~,..~o~hn~G-_-An~thr-o~p-.~R~..,._D_e_v_e_lo_p_me_n_t_M_a_na_g_er_ __

Initials    ~          _                                                                                                                 Page 6 of6




                                                                     EXHIBIT 2
USDC IN/ND case 4:19-cv-00020 document 1-2 filed 03/08/19 page 7 of 7




                            EXHIBIT 2
Nov 14 07 01:56p                        usda                                                                  765-474-0694                                            p.22
         USDC IN/ND case 4:19-cv-00020 document 1-3 filed 03/08/19 page 1 of 2



       FormRD3550-I2                                    United States Department of Agriculture                                           Form Approved
       (Rev. 9-06)                                               Rural Hou.sing Service                                              0MB No. 0575-0172

                                                                                                                                 Account#
                                                     SUBSIDY REPAYMENT AGREEMENT
      Only one agreement should be executed by the subject borrower for the subject property. The agreement is completed at the
      closing of the first Agency loan to the borrower regardless of whether or not they qualify for payment assistance at that time.

      l. Asrequircd under section 521 ofthc Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan
      under section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the
      security property. Deferred mortgage payments are included as subsidy under this agreement.                                                               •·.
      2. When 1 fail to occupy or transfer title to my home, recapture is due. If l refinance or otherwise pay in full without transfer
      of title and continue to occupy the property, the amount of recapture will be calculated but; payment of recapture can be
      deferred, interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be
      subordinated but will not be released nor the promissory note satisfied until the Government is paid in full. In situations
      where deferment ofrecapture is an option, recapture will be discounted 25% if paid in full at time of settlement.

      3. Calculating Original Equity.
      For Self-Help loans, the market value is the appraised value as determined at the time of!oan approval/obligation, which is
      subject to completion per plans and specifications. lfthe house is not ultimately furnished under the Self-Help program, an
      amended agreement using the market value definition for all other transactions as outlined below must be completed.

      For all other transactions, the market value is the lower of the:

               Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
               OR
               Appraised value as determined at the time of loan approval/obligation.

      lfthc applicant owns the building site free and clear or if an existing non-Agency debt on the site without a dwelling will not
      be refinanced with Agency funds, the market value will be the lower of the appraised value or the construction cost plus the
      value of the site.

      Market value of property located at:
       2617 Margesson Crossing
       Lafayette, IN   47909                                                    $134,000.00


      Less Prior Liens                                                          $                       Held by
                                                                                    ------                        ----------------
                                                                                s                       Held b y - - - - - - - - - " - - - - - - -
      Less Subordinate Affordable Housing Products                              S                       Held by _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                S                       Held by
                                                                                                                  ----------------
      Less Rural Development Single Family Housing Loans                        $   134,000.00
      Equals Original Equity (If negative number use "O")                       $   0. 00

      Percent of Original Equity                                                s_o_._o_o____ %
      (Determined by dividing original equity by the market value)


      4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, the amount to be recaptured is·
      computed according to the following forroula. Divide the balance ofloans subject to recapture that arc being paid by the balance
      of all open loans. Multiply the result by I 00 to determine the percent of the outstanding balance of open loans being paid.




       According to the Paperwork Reduction Act of 1995 no p<!l'SOns are req_ulred to resEond to a collection ofin[ormation unless it di.~plays a . ·
       valid 0MB control number. The valid Olv!B contl'Oi numberJilr zhis l11/qn11ati!'n coller;tion is 057_5-~/7:f: Tlie li'!'e required,to con_,p!ete th1.~
       information collectinn u estimared to average 5 minutes per respo,nse, mcl11d!ng .the t1mefor revtew111;g tn.ttl"ll'!ttans, searching existing dara
       sources, gathering and maintaining zhe data needed, and cnmp{eting and rev1ewmg /he collection of 1,ifr,rmatwn.




                                                                        EXHIBIT 3
Nov 14 07 Ol:57p                       usda                                                         765-474-0694                  p.23

       USDC IN/ND case 4:19-cv-00020 document 1-3 filed 03/08/19 page 2 of 2




         5.                                                            Average interest rate paid
                         months
                         loan                                   1.l        2.1       3.1      4.1      5.1      6.1


                                                                                                                            ...
                         outstanding                  1%        2%         3%        4%       5%       6%       7%    >7%
                           0   - 59                   .50       .50        .50       .50      .44      .32      .22   .11
                          60   - 119                  .50       .50        .so       .49      .42      .31      .21   .11
                         120   - 179                  .50       .so        .50       .48      .40      .30      .20   .10
                         180   - 239                  .50       .so        .49       .42      .36      .26      .18   .09
                         240   - 299                  .50       .50        .46       .38      .33      .24      .17   .09
                         300   • 359                  .50       .45        .40       .34      .29      .21      .14   .09
                         360   & up                   .47       .40        .36       .31      .26      .19      .13   .09

        6. Calculating Recapture
                      Current Market value
               LESS
                      Original amount of prior liens and subordinate affordable housing products,
                      RHS balance,
                      Reasonable closing costs,
                      Principal reduction at note rate,
                      Original equity (see paragraph 3), and
                      Capital improvements (sec 7 CFR part 3550).
               EQUALS
                      Appreciation value. (If this is a positive value, continue.)
               TlMES
                      Percentage in paragraph 4 (if applicable),
                      Percentage in paragraph 5, and
                      Return on borrower's original equity (100%- percentage in paragraph 3).
               EQUALS
                    Vafue appreciation subject to recapture. Recapture due equals the lesser of1his figure or
                    the amount of subsidy received.

        Borrower agrees to pay recapture in accordance with this agreement.

              Borrower X                                                                             Date

                                       Rauccio                                                               11-09-2007
              Borrower                                                                               Date
                                                                                                             11-09-2007




                                                                 EXHIBIT 3
               USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 1 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 4:19cv00020
                                                                   )
        AMY L. RAUCCIO a/k/a AMY RAUCCIO,                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         AMY L. RAUCCIO a/k/a AMY RAUCCIO
                                         2617 Margesson Crossing
                                         Lafayette, IN 47909




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 2 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19cv00020

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 3 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 4:19cv00020
                                                                    )
        AMY L. RAUCCIO a/k/a AMY RAUCCIO,                           )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         IMC CREDIT SERVICES, LLC
                                         c/o Highest Executive Officer or Agent
                                         8085 Knue Road
                                         Indianapolis, IN 46250



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 4 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19cv00020

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 5 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 4:19cv00020
                                                                   )
        AMY L. RAUCCIO a/k/a AMY RAUCCIO,                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         BENJAMIN CROSSING HOMEOWNERS' ASSOCIATION, INC.
                                         c/o Hart Consulting, LLC
                                         Registered Agent
                                         3230 Donna Drive
                                         Lafayette, IN 47905


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 6 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19cv00020

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 7 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 4:19cv00020
                                                                   )
        AMY L. RAUCCIO a/k/a AMY RAUCCIO,                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         PERSONAL FINANCE COMPANY
                                         c/o CORPORATION SERVICE COMPANY
                                             REGISTERED AGENT
                                         135 N. Pennsylvania Street, Suite 1610
                                         Indianapolis, IN 46204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 8 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19cv00020

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 9 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 4:19cv00020
                                                                    )
        AMY L. RAUCCIO a/k/a AMY RAUCCIO,                           )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         GLHS UNITY SURGICAL CENTER
                                         c/o Jennifer Struck , Registered Agent
                                         1250 S. Creasy Lane, Suite A
                                         Lafayette, IN 47905



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                USDC IN/ND case 4:19-cv-00020 document 1-4 filed 03/08/19 page 10 of 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19cv00020

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 4:19-cv-00020 document 1-5 filed 03/08/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   United States of America                                                                      AMY L. RAUCCIO a/k/a AMY RAUCCIO, et al

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Tippecanoe
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/08/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
